 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCOIS P. GIVENS,                                  No. 2:19-cv-0017 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18             Plaintiff is a state prisoner, proceeding pro se. On April 17, 2019, plaintiff filed a request

19   to reconsider the court’s order requiring the prison to pay the partial filing fee from plaintiff’s

20   inmate trust account, expressing concern that too much money would be deducted. Plaintiff is

21   advised that the percentage of the filing fee to be deducted from plaintiff’s account is calculated

22   each month based on the amount in his inmate trust account. Thus, whether or not the prison

23   official miscalculated the monthly average on the certificate filed with the court on January 14,

24   2019, has no bearing on the actual amount deducted on subsequent dates. Indeed, to date, the

25   court’s financial department has recorded no payments on the filing fee due in this case.

26             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request (ECF No. 9) is denied.

27   Dated: May 16, 2019

28   give0017.fee
